Ed. F. McFaddin, Associate Justice (dissenting). I respectfully dissent. The deed here involved is a support deed1 and the Chancery Court correctly cancelled the deed for failure of the grantees to provide and furnish the contracted support. The deed sought to be can-celled was dated July 9, 1952, and was from Mrs. Lou Bryant and her children to Robert L. Bryant and Noles Bryant, his wife, and the recited consideration was: “. . . . for and in consideration that the grantees are to provide a place for Mrs. Lou Bryant to live for the remainder of her life and of the sum of $3,500.00 in hand paid, receipt of which is hereby acknowledged . . .” I call attention to the fact that the appellant in this case was one of the grantees. The first point I desire to make is that the real consideration in any deed can always be shown by parol evidence. This Court so held as far back as Pate v. Johnson, 15 Ark. 275; and has continued to so hold in a ease as recent as United Loan & Inv. Co. v. Nunez, 225 Ark. 362, 282 S. W. 2d 595. In the last cited case we said: “The recital of consideration in a deed may be varied by parol for every purpose except to show that the deed was without consideration. Davis v. Jernigan, 71 Ark. 494, 76 S. W. 554; Mewes v. Mewes, 116 Ark. 155, 172 S. W. 853; and other cases collected in West’s Ark. Digest, ‘Evidence,’ § 419 (2).” The second point I desire to make is that the evidence in the ease here established — as the Chancellor found — that the real consideration in this deed was that Dr. Bryant and Noles Bryant would pay $3,500.00 for the support of Mrs. Lou Bryant, the mother of Dr. Bryant. Here is some of the testimony: Mrs. Lou Bryant testified: ‘ ‘ Q. Now did he furnish you any money for a living? “A. No, sir.” And again: “Q. So that then, Mrs. Bryant, this one acre there that Dr. Bryant gave you as a place to live was just one of the considerations, . . . the other thing was to pay you $3,500.00, wasn’t it? “A. Yes, sir, and he never paid a penny of it.” Mrs. Oda Rogers, one of Mrs. Lou Bryant’s daughters, testified: “Q. Would you please tell the Court what he told you there with reference to when you signed the deed here, what was the consideration, what'was he to pay for this land? “A. Well, he was supposed to pay $3,500.00 to my mother. “Q. Was he to put that in the bank to be used by your mother for her support as long as she lived, is that what he was to do? “A. Yes.” And again the witness testified: “Q. ... has Notes Bryant ever paid you anything? “A. No. “Q. Never offered to pay you anything? “A. No. “Q. Never paid your mother anything? “A. Not a penny.” Mrs. Hettie Tucker, another daughter of Mrs. Lou Bryant, testified as to the consideration: “A. He promised to pay $3,500.00 when I signed the deed. “Q. Who to? “A. To mother and her heirs.” Mrs. May Kilby, another daughter of Mrs. Lou Bryant, testified: ‘ ‘ Q. Now, then, you understood when you signed the deed that your mother and all of her children were to get $3,500.00 in addition to providing a place for your mother to live? “A. Yes . . . ‘‘Q. Will you tell the Court whether or not Dr. Bryant or Noles Bryant ever paid any part of the $3,500.00? “A. No, not a penny.” Some of the witnesses differed as to the ultimate disposition of the money; that is, whether it was to be used solely for the support of Mrs. Lou Bryant; or whether what was left after her death would go to her heirs; but those that I have mentioned were unanimous to the effect that the money was to be for the support of Mrs. Lou Bryant and that such support money had not been paid.2 In other words, the support from the $3,500.00 had never been performed by Dr. R. L. Bryant and Mrs. Notes Bryant. Thus, we have a ease before us wherein the real consideration was to include $3,500.00 for the support of Mrs. Lou Bryant, and that consideration has not been fulfilled. Not only were the grantees to supply a home — but they were also to supply support —and the performance of one (a home) was only a partial performance; and that is not sufficient. See Euin v. Faubus, 217 Ark. 238, 229 S. W. 2d 244. The third point I desire to make is that when a deed is executed in consideration of future support, as here, and all such support is not provided, then the deed may be cancelled outright, just as the Chancery Court did in the case at bar. These support deeds are different from other deeds in that respect. In Goodwin v. Tyson, 167 Ark. 396, 268 S. W. 15, this Court quoted from Edwards v. Locke, 134 Ark. 80, 203 S. W. 286, as follows: ‘ ‘ ‘ The rationale of the doctrine is that an intentional failure upon the part of the grantee to perform the contract to support, where that is the consideration for a deed, raises the presumption of such fraudulent intention from the inception of the contract, and therefore vitiates the deed based upon such consideration. Such contracts are in a class peculiar to themselves, and, where the grantee intentionally fails to perform the contract, the remedy by cancellation, as for fraud, may be resorted to, regardless of any remedy that the grantor may have had also at law. See Salyers v. Smith, 67 Ark. 526; 4 R.C.L., p. 509, § 22; Russell v. Robins, 247 Ill. 510; Stebbins v. Petty, 209 Ill. 291; Spangler v. Warborough, 23 Okla. 806; see also Bruer v. Bruer, 109 Minn. 260; Abbott v. Sanders, 80 Vt. 179; Glocke v. Glocke, 113 Wis. 303. See also case note 43, L.R.A. (N.S.), 918-925.’ ” To the same effect see Brimson v. Pearrow, 218 Ark. 27, 234 S. W. 2d 214; Euin v. Faubus, 217 Ark. 238, 229 S. W. 2d 244; and Fisher v. Sellers, 214 Ark. 635, 217 S. W. 2d 331. So I maintain that the deed from Mrs. Lou Bryant and her children to Dr. R. L. Bryant and Noles Bryant was a support deed; that the $3,500.00 has not been paid or performed; and that the Chancery Court was correct in cancelling the deed.   The term “support deed” is used in the case of Euin v. Faubus, 217 Ark. 238, 229 S. W. 2d 244, and its meaning is there shown.    In addition, Mrs. Gerry Matsuko Bryant, the widow of Dr. R. L. Bryant, testified, without objection, as to what Dr. R. L. Bryant told her some time after their marriage in 1953 : “Q. Did your husband discuss with you this particular deed, which you held in his lifetime, while you lived together, that was made in 1952, to the 40 acres of land, did he discuss it with you during his lifetime? “A. Yes. “Q. All right, what did he say, and where was it said? “A. Well, I imagine it was at home, he said he’d like to buy it and he wanted to get everybody to sign it, but then we didn’t have the money, so he didn’t buy it. “Q. In other words, the conversation you had with him was about some land that he would like to buy, was going to buy, but had not bought? “A. That’s right.”